Citation Nr: 1823147	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  08-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids prior to February 25, 2016. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel





INTRODUCTION

The Veteran served in the United States Army with active duty from July 1995 to July 2001, and from December 2002 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted the Veteran service connection for hemorrhoids and assigned a noncompensable rating.  A May 2016 rating decision increased the Veteran's rating to 20 percent effective April 22, 2016, and an August 2017 rating decision granted an earlier effective date for the 20 percent rating to February 25, 2016. 

This claim was previously before the Board in March 2017, at which time the Veteran's claim for entitlement to an increased rating for his service-connected hemorrhoids was denied.  The Veteran subsequently appealed the Board's decision the United States Court of Appeals for Veterans Claims (Court).  In a November 2017 Joint Motion for Partial Remand (JMPR), the Court vacated and remanded the issue of entitlement to an initial compensable rating for hemorrhoids prior to April 22, 2017 (now February 25, 2016), on the basis that the Board did not enforce previous July 2015 Board remand directives.  The Court noted that the Veteran did wish to appeal the denial of a rating in excess of 20 percent and therefore, that part of the Board's decision remains undisturbed.  Cacciola v. Gibson, 27 Vet. App. 45 (2014). 

The Board notes that in the March 2017 Board decision, additional issues were remanded back to the Agency of Original Jurisdiction.  At this time, those issues have not yet been certified back to the Board and are therefore not for appellate review at this time and will be decided in a later Board decision, if appropriate. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board sincerely regrets additional delay, further development is required before the Veteran's claim may be adjudicated on the merits. 

More specifically, as noted in the November 2017 Court JPMR, the RO did not obtain outstanding private treatment records in accordance with the Board's July 2015 remand directives.  See, November 2017 JPMR, July 2015 Board remand.  The Veteran submitted one page of records from Dr. R.R.R. dated October 2010 indicating treatment for his hemorrhoid condition.  The document is labeled as "Page 3" and includes a planned course of treatment for the Veteran's condition, but no other records from this physician are of record.  However, a review of the record indicates that the RO made no attempt to obtain authorizations from the Veteran in order to get the outstanding records.  

Unfortunately, as the record stands, the Board is unable to adjudicate the claim at this time.  Therefore, on remand, the AOJ is directed to obtain a VA Form 21-4142 in order to obtain any outstanding private treatment records from Dr. R.R.R., and any other private physician who may have treated the Veteran for his hemorrhoid condition, in order to comply with VA's duty to assist under 38 C.F.R. § 3.159 (2017) and in order to comply with the Board's previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-4142 in order to obtain any outstanding treatment records from Dr. R.R.R, and any other private physician who may have treated the Veteran for his service-connected hemorrhoid condition. 

If, after making reasonable attempts to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1) (2016), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.  

2.  Then, and after undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the appeal is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


